DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2019 and 04/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Regarding Fig. 1B, reference characters “14” and “15” are not defined in the provided specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-11, 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLoughlin et al., (US 2016/0193414).
Regarding Claim 1, McLoughlin teaches an encapsulation device for use with a drug delivery device (seen in Fig. 3) comprising a housing (Fig. 3, (10)) containing a syringe (Fig. 3, (12)), wherein the encapsulation device comprises at least: 
a body (Fig. 28B, (70, 71)), 
a cap (Fig. 28B, (50)), and 
a holder (Figs 17C and 23, seen at (87)), 

the cap (50) has an inner surface forming a cavity (seen in Fig. 28B, wherein the cap has an inner cavity) configured to retain an opposite outer end of the drug delivery device (seen in Fig. 28B, wherein the cap contains the opposite outer end of the drug delivery device (10)), 
the holder (87) is configured to be assembled onto the outer end of the housing and to interconnect an inner end of the body with the outer end of the housing (seen in Figs 23 and 28B, wherein (87) interconnects the inner end of the body (70, 71) with the outer end of the housing (10)), and, 
in an assembled state of the encapsulation device, the cap (50) and the body (70, 71) are releasably interconnected with each other to encapsulate the drug delivery device ([0207] wherein the cap is releasably secured to the encapsulating body, thus effectively encapsulating the syringe/drug delivery device).

Regarding Claim 2, McLoughlin teaches the encapsulation device according to claim 1, wherein the holder (Figs 17C and 23, (87)) is a separate part from the body (Fig. 23, (71)).

Regarding Claim 3, McLoughlin teaches the encapsulation device according to claim 1, wherein the holder (Fig. 23, (87)) is formed on an inner side of the body (seen in Fig. 23, wherein (87) is on an inner side of the body (71)).

Regarding Claim 4, McLoughlin teaches the encapsulation device according to claim 1, wherein the holder (Fig. 23, (87)) has a cylindrical body that comprises one or both of a form or a size corresponding to a form or size of the respective end of the drug delivery device (seen in Figs 23 and 28B, wherein the cylindrical body of (87) is formed to the size of the respective end of the drug delivery device of (10)).

Regarding Claim 5, McLoughlin teaches the encapsulation device according to claim 1, wherein the holder (Figs 17B and 23, (87)) comprises at least one flexible arm (Fig. 17C, (85)) axially extending from the holder (in Fig. 17C, wherein (85) is seen axially extending).

Regarding Claim 6, McLoughlin teaches the encapsulation device according to claim 5, wherein the flexible arm (Fig. 17C, (85)) comprises a fastener that is radially biased outwards or inwards (Fig. 17C, annotated below, wherein the fasteners (85*) on the ends of the flexible arms (85) are radially biased inwards).

    PNG
    media_image1.png
    357
    530
    media_image1.png
    Greyscale


Regarding Claim 9, McLoughlin teaches the encapsulation device according to claim 1, wherein the holder (Figs 17B and 23, (87)) is configured as a clip being adapted to be brought into releasable clamping engagement with an outer surface of the housing (in Fig. 28D, wherein (87)’s flexible arms (85) releasably engage with the outer surface of the drive rod (90) of the housing (10)).

Regarding Claim 10, McLoughlin teaches the encapsulation device according to claim 1, further comprising a cap remover (Fig. 25, (54)) coupled onto the cap (Fig. 25, (50)).

Regarding Claim 11, McLoughlin teaches the encapsulation device according to claim 10, wherein the cap (Fig. 28B, (50)) and the cap remover (Fig. 28B, (54) and (50) being formed as one piece) are formed as one piece.

Regarding Claim 13, McLoughlin teaches the encapsulation device according to claim 10, wherein one or both of: i) the cap (Fig. 4, (50)) and the cap remover (Fig. 4, (54)) comprise corresponding crimp interfaces ([0291] and Fig. 4, where windows/pockets (52) interface with locking arms/pins (26) which snap therein to secure the cap to the housing, in a ‘crimp interface’), OR ii) the cap remover comprises a grip (seen in Fig. 4, wherein the cap remover is a grip (54)).

Claim 14, McLoughlin teaches the encapsulation device according to claim 13, wherein the grip (Fig. 4, (54)) is formed as at least one of a gripping ring (seen in Fig. 4, where the grip is a gripping ring) extending from the cap (Fig. 4, (50)), a gripping material on the outer surface of the cap, OR a structured outer surface of the cap (Fig. 4, wherein the grip is a grip ring (54) which is a structured outer surface of the cap (50)).

Regarding Claim 15, McLoughlin teaches the encapsulation device according to claim 1, wherein a container or the syringe (Fig. 2, (12)) is prefilled with a drug ([0048] wherein the syringe (12) is prefilled with drug).

Regarding Claim 16, McLaughlin teaches the encapsulation device according to claim 1, having a support element (Fig. 2 and [0208], wherein support element (56) is arranged between the inner cap assembly and the cap (50) to grip the needle shield/sheath (17)) is formed as a metal part ([0084] wherein the support element (connector) has an inner flower structure and may be formed of metal) is arranged between an inner cap assembly (Fig. 2) and the cap (Fig. 2, (50)).

Regarding Claim 17, McLoughlin teaches the encapsulation device according to claim 1, wherein the cap comprises snap hooks arranged on flexible arms forming a first snap-in connection, the snap hooks extending inwards to engage and snap to a projection of the drug delivery device (Fig. 4 and [0207], wherein the cap (50) and portion (25, 26) of the cap has snap-in connections (26) to engage into (52) and secure the drug delivery device).

Regarding Claim 18, McLoughlin teaches a drug delivery device with the encapsulation device according to claim 1, wherein the drug delivery device is an auto-injector, a pen-injector OR a syringe (Fig. 3, wherein the drug delivery device (10) is a syringe (12)), and/OR a container or the syringe is prefilled with a drug (Fig. 3, (12) being a syringe with prefilled liquid drug formulation [0048]).

Regarding Claim 19, McLoughlin teaches an emergency pack comprising: 
a drug delivery device (Fig. 3 and 28B, (10)) according to claim 18; and 
an encapsulation device (Fig. 28B, (71)) according to claim 18, wherein the drug delivery device is encapsulated by the encapsulation device (seen in Fig. 28B, wherein (10) is encapsulated by (71)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holmqvist (US 2014/0309591).
Claim 7, McLoughlin teaches the encapsulation device according to claim 1, wherein the holder (Figs 17B and 23, (87)) comprises two flexible arms (Fig. 17C, (85)) extending in opposite directions from the holder (seen in Fig. 17C). However McLoughlin doesn’t explicitly teach the holder’s two flexible arms are configured to be locked into openings or windows in an outer surface of the housing in a friction-fit or force-fit manner.
In related prior art, Holmqvist teaches an encapsulation device for a drug delivery device (seen in Holmqvist Fig. 3a), the encapsulation device including a holder (Holmqvist [0042] and Fig. 3a, (11, 16)) comprising two flexible arms (Holmqvist Fig. 3a, (16)) extending in opposite directions from the holder (seen in Holmqvist Fig. 3a), wherein the holder’s two flexible arms are configured to be locked into openings or windows in an outer surface of the housing (Holmqvist Figs 2 and 3a, wherein (16)’s flexing arms enter the (guiding means) openings (41) of the housing (40) in a friction fit manner, to secure the housing to the syringe holder (as detailed in Holmqvist [0037])) in a friction-fit or force-fit manner.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the flexible arms of the holder of McLoughlin, to lock into openings of the outer surface of the housing in a force/friction-fit manner, as taught by Holmqvist, for the motivation of supporting the syringe and reducing risk of damage to the syringe contained in the encapsulation device (Holmqvist [0038]).

Regarding Claim 8, McLoughlin teaches the encapsulation device according to claim 1, wherein the holder (Figs 17B and 23, (87)) comprises at least one flexible arm (Fig. 17C, (85)) protruding from the holder (87). However McLoughlin doesn’t explicitly teach the holder’s at 
In related prior art, Holmqvist teaches an encapsulation device for a drug delivery device (seen in Holmqvist Fig. 3a), the encapsulation device including a holder (Holmqvist [0042] and Fig. 3a, (11, 16)) comprising at least one flexible arm(s) (Holmqvist Fig. 3a, (16)) extending in opposite directions from the holder (seen in Holmqvist Fig. 3a), wherein the holder’s two flexible arms are configured to be locked into openings or windows in an outer surface of the housing (Holmqvist Figs 2 and 3a, wherein (16)’s flexing arms enter the (guiding means) openings (41) of the housing (40) in a friction fit manner, to secure the housing to the syringe holder (as detailed in Holmqvist [0037])) in a friction-fit or force-fit manner.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the flexible arms of the holder of McLoughlin, to lock into openings of the outer surface of the housing in a force/friction-fit manner, as taught by Holmqvist, for the motivation of supporting the syringe and reducing risk of damage to the syringe contained in the encapsulation device (Holmqvist [0038]).

Regarding Claim 20, McLoughlin teaches a method of assembling an encapsulation device, comprising: 
fixing a holder (Figs 17C and 23, seen at (87)) on a proximal region of a drug delivery device (Fig. 28B, (10)); 
placing a cap assembly of the drug delivery device onto an outer shell cap until a first snap-in connection comprising snap hooks arranged on flexible arms on the outer shell cap is 
placing a shell body onto the outer shell cap until the shell body and the outer shell cap lock to each other (Fig. 4 and [0267], wherein the shell body (20) and outer shell cap (50, 54) lock to each other using features (52) and (26)).
McLoughlin doesn’t explicitly teach wherein the holder is fixed on a proximal region of a drug delivery device until locking hooks of the holder lock into a window and an opening on the drug delivery device.
In related prior art, Holmqvist teaches an encapsulation device for a drug delivery device (seen in Holmqvist Fig. 3a), the encapsulation device including a holder (Holmqvist [0042] and Fig. 3a, (11, 16)) comprising at least one flexible arm(s) (Holmqvist Fig. 3a, (16)) extending in opposite directions from the holder (seen in Holmqvist Fig. 3a), wherein the holder’s two flexible arms are configured to be locked into openings or windows in an outer surface of the housing (Holmqvist Figs 2 and 3a, wherein (16)’s flexing arms enter the (guiding means) openings (41) of the housing (40) in a friction fit manner, to secure the housing to the syringe holder (as detailed in Holmqvist [0037])) in a friction-fit or force-fit manner.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the flexible arms of the holder of McLoughlin, to lock into windows and openings of the outer surface of the drug delivery device, as taught by Holmqvist, for the motivation of supporting the syringe of the drug delivery device and reducing risk of damage to the syringe contained in the encapsulation device (Holmqvist [0038]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin et al., (US 2016/0193414).
Regarding Claim 12, McLoughlin teaches the encapsulation device according to claim 10.
While McLoughlin doesn’t explicitly teach wherein the cap and the cap remover are formed as separate parts that are connected to each other by at least one of a form-fit connection, a force-fit connection or a material bonded connection; it would have been obvious to one of ordinary skill in the art, prior to the effective filing date to make separate parts integral, such as the separate parts of the cap and cap remover (see [MPEP 2144.04 V, part B]). Integral parts such as the cap and cap remover, whether or not the parts begin as separate components, would obviously be made integral through form-fit connection, force-fit connection, or material bonded connection to achieve the final product of the cap and cap remover being formed as one singular piece; since making separate parts integral is an obvious step with predicable outcomes which do not change the function, nor introduce new unpredictable functions, when the separate parts are made integral. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./
Examiner, Art Unit 3783    

/BRANDY S LEE/Primary Examiner, Art Unit 3783